DETAILED ACTION

This action is responsive to the following communication: Applicant Arguments/Remarks Made in an Amendment filed on September 20, 2019. 
This action is made FINAL. 
Claims 1, 2, 6, 8, 10, 12, 14-20, and 22-26, and 28 are pending in this case. 
Claims 1, 14, and 15 are independent claims. 
This application is being examined under the AIA  first inventor to file provisions.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

This application claims priority to: (1) U. S. Provisional Application Ser. No.
62/235,339, filed September 30, 2015, entitled "Devices, Methods, and Graphical User Interfaces for Adjusting User Interface Objects"; and (2) U. S. Provisional Application Ser. No. 62/203,387, filed August 10, 2015, entitled "Devices, Methods, and Graphical User Interfaces for Manipulating User Interface Objects with Visual and/or Haptic Feedback," both of which are incorporated by reference herein in their entireties.


Response to Amendment
In Applicant’s response dated 20 September 2019, Applicant amended claims 1, 14, and 15; added claim 28; and argued against all rejections previously set forth in the Office Action dated 28 June 2019.

Response to Arguments
Applicant’s amendments to claims 1, 14, and 15, and the addition of claim 28 to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant’s amendments to claims 1, 14, and 15, and the addition of claim 28, the rejection(s) of claims 1, 2, 6, 8, 10, 12, 14-20, and 22-26 under 35 U.S.C. § 103 have been fully considered. 
In response to the amendments made to claims 1, 14, and 15, the objections to claims 1, 14, and 15 have been withdrawn.
In response to the arguments on Pages 13 and 14 of the Remarks regarding the rejection of claims 1, 14, and 15, the Examiner respectfully disagrees.
The Applicant’s representative states: 
“The Examiner relies on Lisseman as teaching "chang[ing] a current value of the slider to a second value and, subsequently, back to the first value; and in response to the current value of the slider changing back to the first value, provid[ing] a second tactile output. To that end, the Examiner states: Lisseman can be relied upon for an explicit showing of this limitation (see Fig. 9, 0098-0100, and 0089, showing the mechanism whereby based on the intensity or pressure placed on the user interface component a tactile feedback may be produced during or after the gesture which may be a swipe gesture. Additionally Lisseman teaches that if the user applies a second amount of force, in this case the same amount prior to the current value, a second tactile feedback may be provided to confirm receipt of the second amount of force). (Office Action at 14). Thus, the Examiner does not appear to allege that Chaudhri or Lisseman teaching providing a tactile input in response to the current value of the slider changing back to the first value, which is the value of the slide "immediately prior to detecting the contact on the touch- sensitive surface." Lisseman at [0089] teaches "Active tactile feedback may be provided when the user first applies pressure exceeding the first threshold, during or after dragging the gesture from a first position to a second position, and/or after completing the gesture," but merely providing tactile feedback "after completing the gesture" does not teach providing a second tactile output in response to the current value of a slider changing back to the first value" where the slider started. Similarly, providing tactile feedback "during or after dragging the gesture from a first position to a second position," does not teach providing a second tactile output in response to the current value of a slider changing back to the first value" where the slider started”.
 
Based on the teachings of Lisseman, specifically in paragraph [0089], reproduced below, the Examiner respectfully disagrees.
“[0089] The user may apply a force to the pressure sensitive input device, the force exceeding a first threshold, and then drag the gesture from a first position to a second position in a swipe motion. Active tactile feedback may be provided when the user first applies pressure exceeding the first threshold, during or after dragging the gesture from a first position to a second position, and/or after completing the gesture. Further, if the user applies a second amount of force while swiping, active tactile feedback may be provided to confirm receipt of the second amount of force.”
The Examiner maintains that active tactile feedback is provided based on an initial condition and at the completion of the initial condition. The initial condition is the tactile output is determined at the start of a slide gesture with pressuring exceeding a certain threshold, and a second tactile output is determined on the completion of the gesture, indicating that the pressure or intensity on the device has returned back to the state below the initial threshold pressure. In other words, two tactile outputs occur, one 

The Examiner maintains the teachings of Ikeda with respect to claims 2, 16, and 22. The Examiner maintains the teachings of Davis with respect to claims 8, 18, and 24.

However, due to the change in scope with the addition of claim 28, a new ground of rejection is made in view of the teachings of Chaudhri in view of Lisseman, and further in view of Matsuki as discussed in greater detail, below.


Information Disclosure Statement
The Examiner would like to note the Information Disclosure Statement (IDS) submissions (see attachments) are extremely long, citing over 1,000 references for consideration.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particular relevance.  If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action.  Applicant is reminded of MPEP § 2004, paragraph 13: 

It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that "information is material to patentability which is not cumulative to information already of record or being made of record in the application …" [emphasis added].  The cited references, in addition to being extensive in volume, also appear to be cumulative.  

Examiner further notes that numerous cited references appear to have little or no relevance at all to the disclosed/claimed invention, many of which do not even mention adjusting user interface objects.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10, 12, 14, 15, 17, 19-20, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Imran Chaudhri et al. (US 2010/0231534 A1, hereinafter Chaudhri) in view of Jason Carl Lisseman et al. (US 2014/0267114 A1, hereinafter Lisseman).

As to claim 1, Chaudhri teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by an electronic device with a display, a touch-sensitive surface, one or more tactile output generators, and one or more sensors to detect intensities of contacts with the touch-sensitive surface, cause the electronic device to (see Fig. 1A and annotated Fig.1B, ¶0069, showing a portable multifunction device 100 with a touch-sensitive display 103, sensors 164, and memory 102 which 
display, on the display, a user interface that includes (see annotated Fig. 5B, below, ¶0199, showing the mechanism whereby a user interface on a touch screen 112 on a portable multifunction device 100 is displayed): 
a slider that corresponds to a first range of values (see annotated Fig. 5B, below, ¶0199, showing a slider which in this case is a scroll bar 5012 in a defined area with a range of values from “18:28” to “-05:41” displayed at the beginning and at the end of the slider or scroll bar), 
and one or more other user interface objects (see annotated Fig. 5B, below, ¶0199, showing the mechanism whereby one or more other interface objects such as a menu item and playback controls are displayed on the user interface on the portable multifunction device 100); 
detect a contact on the touch-sensitive surface while a focus selector is at the slider (see annotated Fig. 5B, below, ¶0199, showing a contact 5010 on the touch screen 112 with a focus selector identified by 5002 is at the slider or scroll bar), 
wherein immediately prior to detecting the contact on the touch-sensitive surface, the slider has a first value (see annotated Figs.5A-5C, below, ¶0179-0180, showing the mechanism whereby the slider or progress bar has an initial value with respect to the width of the slider, in this case in Fig. 5A and Fig. 5B, the slider is unexpanded and has a different value after the user has contacted an applied pressure to the slider, as depicted in Fig. 5C. The Examiner interprets the value of the unexpanded slider as the 
detect [a first increase in a characteristic intensity of] the contact on the touch-sensitive surface while the focus selector is at the slider (see annotated Figs. 5B-5C, below, ¶0199-0200, showing the mechanism whereby the user depresses on 5010 which is the location of the contact while the focus selector 5002 is on the scroll bar and subsequently detects the contact for a period of time. In this case Chaudhri teaches detection of contact on the slider at the focus selector without explicitly reciting contact of intensity on the slider); and, 
in response to detecting the [first increase in the characteristic intensity of the] contact on the touch-sensitive surface and in accordance with a determination that the characteristic [intensity[ of the contact has met first [intensity] criteria to cause display of an expanded portion of the slider (see annotated Fig. 5C, below, ¶0180, and ¶0199-0200, showing the mechanism whereby based on detecting contact for a period of time at a point of contact causes an action whereby the slider gets expanded vertically to show details within the slider. The point of contact for a period of time creates a criteria that subsequently creates the expanded portion of the slider. It may be considered that the first increase in characteristic intensity is at the point of contact with the display such as a finger down on the display signifies a first increase in intensity where no intensity existed prior to the touch down of a user’s finger): 
provide a [first tactile output indicating that the characteristic intensity of the] contact has met the first [intensity] criteria to cause display of the expanded portion of the slider (see annotated Fig. 5C, below, ¶0180, and ¶0199-0200, 
display the expanded portion, less than all, of the slider while maintaining an appearance of the one or more other user interface objects (see annotated Fig. 5C, below, ¶0199-0200, showing the mechanism whereby as the time of contact is applied for a short period of time on the selector 5002 the whole scroll bar is expanded vertically as shown in Fig. 5C. Chaudhri also teaches that the rest of the elements in the user interface are unchanged as depicted in annotated Fig. 5C whereby the menu control and playback functions remain unchanged in the user interface);
while displaying the expanded portion of the slider and continuing to detect the contact on the touch-sensitive surface, detect movement of the contact on the touch-sensitive surface (see annotated Fig. 5F, ¶0010, showing the mechanism whereby in response to detecting the contact on the touch sensitive screen and subsequent movement based on the touch detection): 
while displaying the expanded portion of the slider and continuing to detect the contact on the touch-sensitive surface, in response to the movement of the contact on the touch-sensitive surface (see annotated Fig, 5F, below, ¶0180, showing the mechanism whereby while the slider is expanded and a slide to the right gesture is detected in the slider and in response to the movement): 

    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1018
    915
    media_image3.png
    Greyscale

Although Chaudhri teaches contact actions based on time through a touch gesture on a slider to display an expanded portion of the slider, it does not appear to explicitly recite:
detect a first increase in a characteristic intensity of the contact on the touch-sensitive surface, and provide a first tactile output indicating that the characteristic intensity of the contact but the teachings of Lisseman can be relied upon for an explicit showing of this limitation (see ¶0089, showing the mechanism whereby a user may apply a force to a pressure sensitive input 
change a current value of the slider to a second value and, subsequently, back to the first value, but the teachings of Lisseman can be relied upon for an explicit showing of this limitation (see annotated Fig. 9, below, ¶0099-0100, and ¶0089, showing the mechanism whereby a current value of a swipe gesture on a pressure sensitive input component which may include a slider may be changed by increasing the pressure or intensity to a second value on the slider component and the user may subsequently reduce the intensity of the gesture on the slider back to a first value);
and in response to the current value of the slider changing back to the first value, provide a second tactile output, but the teachings of Lisseman can be relied upon for an explicit showing of this limitation (see annotated Fig. 9, below, ¶0098-0100, and ¶0089, showing the mechanism whereby based on the intensity or pressure placed on the user interface component a tactile feedback may be produced during or after the gesture which may be a swipe gesture. Additionally Lisseman teaches that if the user applies a second amount of force, in this case the same amount prior to the current value, a second tactile feedback may be provided to confirm receipt of the second amount of force).

    PNG
    media_image4.png
    322
    827
    media_image4.png
    Greyscale

Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri with the teachings of Lisseman to provide a mechanism to of identifying an event or events based on tactile feedback. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lisseman of identifying gestures and associating the gestures with functions or events based on the intensity if the gesture and furthermore provide a tactile or a plurality of tactile feedback based on the intensity of the gesture (see ¶0006) with a reasonable expectation of success). The motivation to combine the teachings of Chaudhri with the teachings of Lisseman would be to improve the teachings of Chaudhri with respect to touch detection with a first mode of tactile feedback based on the initial touch and pressure intensity and a second tactile output based on movement and difference in pressure intensity during a slide operation on a user interface. Lisseman improves the adjustment of objects on a user interface as taught by Chaudhri by associating the said objects with tactile feedback to alert the user of an event.

As to claim 14, Chaudhri teaches an electronic device, comprising (see Fig. 2, portable multifunction device 100): 

a touch-sensitive surface (see Fig. 2, touch screen 112); 
one or more sensors to detect intensities of contacts with the touch-sensitive surface (see Fig. 2, ¶0078, showing the touch screen 112 has a touch sensitive surface, and a sensor or set of sensors that accept input from the user based on haptic and/or tactile contact); 
one or more tactile output generators (see Fig. 1; ¶0078, showing that the portable multifunction device 100 contains a sensor or set of sensors that accepts input from the user based on haptic and/or tactile content), 
one or more processors (see Fig. 1B, processor(s) 120); 
memory (see Fig. 1B, memory 102); 
and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (see; ¶0009, showing the mechanism whereby the processor(s) execute instructions stored in memory): 
displaying, on the display, a user interface that includes (see annotated Fig. 5B, above, ¶0199, showing the mechanism whereby a user interface on a touch screen 112 on a portable multifunction device 100 is displayed): 
a slider that corresponds to a first range of values, and one or more other user interface objects (see annotated Fig. 5B, above, ¶0199, showing a slider which in this case is a scroll bar 5012 in a defined area with a range of values from “18:28” to “-05:41” displayed at the beginning and at the end of the slider or scroll bar); 

wherein immediately prior to detecting the contact on the touch-sensitive surface, the slider has a first value (see annotated Figs.5A-5C, above, ¶0179-0180, showing the mechanism whereby the slider or progress bar has an initial value with respect to the width of the slider, in this case in Fig. 5A and Fig. 5B, the slider is unexpanded and has a different value after the user has contacted an applied pressure to the slider, as depicted in Fig. 5C. The Examiner interprets the value of the unexpanded slider as the initial condition in Fig. 5A and upon contact, the value changes as an expanded slider as depicted in Fig. 5C); 
detecting [a first increase in a characteristic intensity of] the contact on the touch- sensitive surface while the focus selector is at the slider (see annotated Figs. 5B-5C, above, ¶0199-0200, showing the mechanism whereby the user depresses on 5010 which is the location of the contact while the focus selector 5002 is on the scroll bar and subsequently detects the contact for a period of time. In this case Chaudhri teaches detection of contact on the slider at the focus selector without explicitly reciting contact of intensity on the slider); 
and, in response to detecting [the first increase in the characteristic intensity of] the contact on the touch-sensitive surface and in accordance with a determination that the characteristic [intensity] of the contact has met [first intensity] criteria to cause display of an expanded portion of the slider (see annotated Fig. 5C, above, ¶0180, and ¶0199-0200, showing the mechanism whereby based on detecting contact for a period 
providing a first tactile output indicating that the [characteristic intensity of the] contact has met the [first intensity] criteria to cause display of the expanded portion of the slider (see annotated Fig. 5C, above, ¶0180, and ¶0199-0200, showing the mechanism whereby based on detecting contact for a period of time at a point of contact causes an action whereby the slider gets expanded vertically to show details within the slider. The point of contact for a period of time creates a criteria that subsequently creates the expanded portion of the slider); 
and, displaying the expanded portion, less than all, of the slider while maintaining an appearance of the one or more other user interface objects (see annotated Fig. 5C, above, ¶0199-0200, showing the mechanism whereby as the time of contact is applied for a short period of time on the selector 5002 the whole scroll bar is expanded vertically as shown in Fig. 5C. Chaudhri also teaches that the rest of the elements in the user interface are unchanged as depicted in annotated Fig. 5C whereby the menu control and playback functions remain unchanged in the user interface); 
while displaying the expanded portion of the slider and continuing to detect the contact on the touch-sensitive surface, detecting movement of the contact on the touch-sensitive surface (see annotated Fig. 5F, ¶0010, showing the mechanism whereby in 
while displaying the expanded portion of the slider and continuing to detect the contact on the touch-sensitive surface, in response to the movement of the contact on the touch- sensitive surface (see annotated Fig, 5F, above, ¶0180, showing the mechanism whereby while the slider is expanded and a slide to the right gesture is detected in the slider and in response to the movement): 
Although Chaudhri teaches contact actions based on time through a touch gesture on a slider to display an expanded portion of the slider, it does not appear to explicitly recite:
detect a first increase in a characteristic intensity of the contact on the touch-sensitive surface, and provide a first tactile output indicating that the characteristic intensity of the contact but the teachings of Lisseman can be relied upon for an explicit showing of this limitation (see ¶0089, showing the mechanism whereby a user may apply a force to a pressure sensitive input device, a force that may exceed a threshold and may use a dragging or swipe gesture on the touch sensitive device that results in a tactile feedback to the user. Further if the user applies a second amount of force while swiping, active tactile feedback may be provided to confirm receipt of the second amount of force or intensity),
changing a current value of the slider to a second value and, subsequently, back to the first value, but the teachings of Lisseman can be relied upon for an explicit showing of this limitation (see annotated Fig. 9, above, 
and, in response to the current value of the slider changing back to the first value, providing a second tactile output, but the teachings of Lisseman can be relied upon for an explicit showing of this limitation (see annotated Fig. 9, above, ¶0098-0100, and ¶0089, showing the mechanism whereby based on the intensity or pressure placed on the user interface component a tactile feedback may be produced during or after the gesture which may be a swipe gesture. Additionally Lisseman teaches that if the user applies a second amount of force, in this case the same amount prior to the current value, a second tactile feedback may be provided to confirm receipt of the second amount of force).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri with the teachings of Lisseman to provide a mechanism to of identifying an event or events based on tactile feedback. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lisseman of identifying gestures and associating the gestures with functions or events based on the intensity if the gesture and furthermore provide a tactile or a plurality of tactile feedback based on the intensity of the gesture (see ¶0006) with a reasonable expectation of success).  would be to improve the teachings of Chaudhri with respect to touch detection with a first mode of tactile feedback based on the initial touch and pressure intensity and a second tactile output based on movement and difference in pressure intensity during a slide operation on a user interface. Lisseman improves the adjustment of objects on a user interface as taught by Chaudhri by associating the said objects with tactile feedback to alert the user of an event.

As to claim 15, Chaudhri in view of Lisseman, combined for at least the reasons discussed above teaches a method, comprising (see ¶0008, showing a method): 
at an electronic device with a display, a touch-sensitive surface (see Fig. 2, ¶0078, showing the touch screen 112 has a touch sensitive surface, and a sensor or set of sensors that accept input from the user based on haptic and/or tactile contact), 
one or more tactile output generators (see Fig. 1; ¶0078, showing that the portable multifunction device 100 contains a sensor or set of sensors that accepts input from the user based on haptic and/or tactile content), 
and one or more sensors to detect intensities of contacts with the touch- sensitive surface (see Fig. 2, ¶0078, showing a sensor or set of sensors that accept input from the user based on haptic or tactile touch sensitivity on the user interface): 
displaying, on the display, a user interface that includes (see annotated Fig. 5B, below, ¶0199, showing the mechanism whereby a user interface on a touch screen 112 on a portable multifunction device 100 is displayed): 

detecting a contact on the touch-sensitive surface while a focus selector is at the slider (see annotated Fig. 5B, above, ¶0199, showing a contact 5010 on the touch screen 112 with a focus selector identified by 5002 is at the slider or scroll bar), 
wherein immediately prior to detecting the contact on the touch-sensitive surface, the slider has a first value (see annotated Figs.5A-5C, above, ¶0179-0180, showing the mechanism whereby the slider or progress bar has an initial value with respect to the width of the slider, in this case in Fig. 5A and Fig. 5B, the slider is unexpanded and has a different value after the user has contacted an applied pressure to the slider, as depicted in Fig. 5C. The Examiner interprets the value of the unexpanded slider as the initial condition in Fig. 5A and upon contact, the value changes as an expanded slider as depicted in Fig. 5C); 
detecting [a first increase in a characteristic intensity of] the contact on the touch- sensitive surface while the focus selector is at the slider (see annotated Figs. 5B-5C, above, ¶0199-0200, showing the mechanism whereby the user depresses on 5010 which is the location of the contact while the focus selector 5002 is on the scroll bar and subsequently detects the contact for a period of time. In this case Chaudhri teaches detection of contact on the slider at the focus selector without explicitly reciting contact of intensity on the slider); 

providing a first tactile output indicating that the characteristic [intensity] of the contact has met the first [intensity] criteria to cause display of the expanded portion of the slider (see annotated Fig. 5C, above, ¶0180, and ¶0199-0200, showing the mechanism whereby based on detecting contact for a period of time at a point of contact causes an action whereby the slider gets expanded vertically to show details within the slider. The point of contact for a period of time creates a criteria that subsequently creates the expanded portion of the slider); 
and, displaying the expanded portion, less than all, of the slider while maintaining an appearance of the one or more other user interface objects (see annotated Fig. 5C, above, ¶0199-0200, showing the mechanism whereby as the time of contact is applied for a short period of time on the selector 5002 the whole scroll bar is expanded vertically as shown in Fig. 5C. Chaudhri also teaches that the rest of the elements in the user 
while displaying the expanded portion of the slider and continuing to detect the contact on the touch-sensitive surface, detecting movement of the contact on the touch-sensitive surface (see annotated Fig. 5F, ¶0010, showing the mechanism whereby in response to detecting the contact on the touch sensitive screen and subsequent movement based on the touch detection); 
while displaying the expanded portion of the slider and continuing to detect the contact on the touch-sensitive surface, in response to the movement of the contact on the touch- sensitive surface (see annotated Fig, 5F, above, ¶0180, showing the mechanism whereby while the slider is expanded and a slide to the right gesture is detected in the slider and in response to the movement):
 Although Chaudhri teaches contact actions based on time through a touch gesture on a slider to display an expanded portion of the slider, it does not appear to explicitly recite:
detect a first increase in a characteristic intensity of the contact on the touch-sensitive surface, and provide a first tactile output indicating that the characteristic intensity of the contact but the teachings of Lisseman can be relied upon for an explicit showing of this limitation (see ¶0089, showing the mechanism whereby a user may apply a force to a pressure sensitive input device, a force that may exceed a threshold and may use a dragging or swipe gesture on the touch sensitive device that results in a tactile feedback to the user. Further if the user applies a second amount of force while swiping, active 
changing a current value of the slider to a second value and, subsequently, back to the first value, but the teachings of Lisseman can be relied upon for an explicit showing of this limitation (see annotated Fig. 9, above, ¶0099-0100, and ¶0089, showing the mechanism whereby a current value of a swipe gesture on a pressure sensitive input component which may include a slider may be changed by increasing the pressure or intensity to a second value on the slider component and the user may subsequently reduce the intensity of the gesture on the slider back to a first value); 
and in response to the current value of the slider changing back to the first value, providing a second tactile output, but the teachings of Lisseman can be relied upon for an explicit showing of this limitation (see annotated Fig. 9, above, ¶0098-0100, and ¶0089, showing the mechanism whereby based on the intensity or pressure placed on the user interface component a tactile feedback may be produced during or after the gesture which may be a swipe gesture. Additionally Lisseman teaches that if the user applies a second amount of force, in this case the same amount prior to the current value, a second tactile feedback may be provided to confirm receipt of the second amount of force).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri with the teachings of Lisseman to provide a mechanism to of identifying an event or events based on tactile feedback. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the Lisseman of identifying gestures and associating the gestures with functions or events based on the intensity if the gesture and furthermore provide a tactile or a plurality of tactile feedback based on the intensity of the gesture (see ¶0006) with a reasonable expectation of success). The motivation to combine the teachings of Chaudhri with the teachings of Lisseman would be to improve the teachings of Chaudhri with respect to touch detection with a first mode of tactile feedback based on the initial touch and pressure intensity and a second tactile output based on movement and difference in pressure intensity during a slide operation on a user interface. Lisseman improves the adjustment of objects on a user interface as taught by Chaudhri by associating the said objects with tactile feedback to alert the user of an event.

As to claim 6 (17), Chaudhri in view of Lisseman teaches the limitation of claim 1 (15). Chaudhri in view of Lisseman, combined for at least the reasons discussed above further teaches including instructions which, when executed by the electronic device, cause the electronic device to: 
detect movement of the focus selector along the slider (see Chaudhri; Figs. 5A-5B, ¶0179, showing the mechanism whereby the focus selector 5002 movement is detected between Figs. 5A and 5B as evidenced by the scrollbar movement from time -09:12 to -05:41); 

in accordance with a determination that the first intensity criteria were met, shift a current value of the slider by a first amount (see Lisseman; see Fig. 9, ¶0098-0100, and ¶0089, showing the mechanism whereby a swiping gesture on a control such as a slider is detected and the pressure or intensity of the contact provides a tactile feedback at the time of swiping to a value on a control widget such as on a slider); and, 
in accordance with a determination that the first intensity criteria were not met, shift the current value of the slider by a second amount different from the first amount (see Lisseman; see Fig. 9, ¶0098-0100, and ¶0089, showing the mechanism whereby a user may swipe on a control widget with pressure or intensity and the intensity may not trigger a tactile response because it was below a threshold however the movement on the control widget or slider may change or shift its value).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri with the teachings of Lisseman to provide a mechanism to of identifying an event or events based on tactile feedback. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lisseman of identifying gestures and associating the gestures with functions or events based on the intensity if the gesture and furthermore provide a tactile or a plurality of tactile feedback based on the intensity of the gesture (see ¶0006) with a reasonable expectation of success). The motivation to combine the teachings of Chaudhri with the  would be to improve the teachings of Chaudhri with respect to touch detection with a first mode of tactile feedback based on the initial touch and pressure intensity and a second tactile output based on movement and difference in pressure intensity during a slide operation on a user interface. Lisseman improves the adjustment of objects on a user interface as taught by Chaudhri by associating the said objects with tactile feedback to alert the user of an event.

As to claim 10, Chaudhri in view of Lisseman teaches the non-transitory computer readable storage medium of claim 1. Chaudhri in view of Lisseman, combined for at least the reasons discussed above further teaches wherein:
the slider is a progress indicator for media content, the first range of values includes a first sequence of frames of the media content and, displaying an expanded portion of the slider includes displaying a second sequence of frames of the media content, wherein spans of time between frames of the first sequence of frames of the media content are greater than spans of time between frames of the second sequence of frames of the media content (see Chaudhri; Fig. 5F, ¶0202, showing the mechanism whereby the expanded scrollbar or slide depicts a sequence of frames from 5020-a to 5020-e related to video content). 

As to claim 12, Chaudhri in view of Lisseman teaches the non-transitory computer readable storage medium of claim 1. Chaudhri in view of Ikeda and Lisseman, combined for at least the reasons discussed above further teaches including instructions which, when executed by the electronic device, cause the electronic device 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri with the teachings of Lisseman to provide a mechanism to of identifying an event or events based on tactile feedback. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lisseman of identifying gestures and associating the gestures with functions or events based on the intensity if the gesture and furthermore provide a tactile or a plurality of tactile feedback based on the intensity of the gesture (see ¶0006) with a reasonable expectation of success). The motivation to combine the teachings of Chaudhri with the teachings of Lisseman would be to improve the teachings of Chaudhri with respect to touch detection with a first mode of tactile feedback based on the initial touch and pressure intensity and a second tactile output based on movement and difference in pressure intensity during a slide operation on a user interface. Lisseman improves the adjustment of objects on a user interface as taught by Chaudhri by associating the said objects with tactile feedback to alert the user of an event.


the slider is a progress indicator for media content (see Chaudhri; Fig. 5F, ¶0202, showing the mechanism whereby the expanded slider is a progress indicator for video content), 
the first range of values includes a first sequence of frames of the media content and, displaying an expanded portion of the slider includes displaying a second sequence of frames of the media content, wherein spans of time between frames of the first sequence of frames of the media content are greater than spans of time between frames of the second sequence of frames of the media content (see Chaudhri; Fig. 5F, ¶0202, showing the mechanism of the individual frames of video content in the expanded slider or progress bar within the 29:06 and -30:35 time frame).

As to claim 20, Chaudhri in view of Lisseman teaches the method of claim 15. Chaudhri in view of Lisseman, combined for at least the reasons discussed above further teaches including providing a third tactile output that occurs in response to detecting that a current value of the slider has changed to a predefined reference value within the slider in response to user input (see Lisseman; Fig. 9, ¶0098-0100, and ¶0089, showing the mechanism whereby based on a gesture such as a swiping gesture on a user control such as on a slider, a plurality of tactile responses based on pressure or intensity may be output to the user as tactile feedback, in this case when the pressure is detected at a position on the slider).
Chaudhri with the teachings of Lisseman to provide a mechanism to of identifying an event or events based on tactile feedback. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lisseman of identifying gestures and associating the gestures with functions or events based on the intensity if the gesture and furthermore provide a tactile or a plurality of tactile feedback based on the intensity of the gesture (see ¶0006) with a reasonable expectation of success). The motivation to combine the teachings of Chaudhri with the teachings of Lisseman would be to improve the teachings of Chaudhri with respect to touch detection with a first mode of tactile feedback based on the initial touch and pressure intensity and a second tactile output based on movement and difference in pressure intensity during a slide operation on a user interface. Lisseman improves the adjustment of objects on a user interface as taught by Chaudhri by associating the said objects with tactile feedback to alert the user of an event.

As to claim 23, Chaudhri in view of Ikeda and Lisseman teaches the electronic device of claim 14. Chaudhri in view of Ikeda and Lisseman, combined for at least the reasons discussed above further teaches wherein the one or more programs include instructions for: 
detecting movement of the focus selector along the slider (see Chaudhri; Figs. 5A and 5B, ¶0179, showing the mechanism whereby the focus selector 5002 is moved from the initial position in Fig. 5A to a new position 5010 along the slider in Fig. 5B); 

in accordance with a determination that the first [intensity] criteria were met, shifting a current value of the slider by a first amount (see Chaudhri; Fig. 5EEE, ¶0425, showing the mechanism whereby a first scrubbing rate or time on the scroll bar is identified with a value of an expanded scroll bar based on a scrubbing rate or time threshold that meets a predefined threshold as is evident of the expanded scroll bar from 5254-a through 5254-b. As discussed above the intensity threshold criteria of contact is taught by Ikeda); 
and, in accordance with a determination that the first [intensity] criteria were not met, shifting the current value of the slider by a second amount different from the first amount (see Chaudhri; 5EEE, ¶0425, showing the mechanism whereby a touch and slide is detected below a predefined scrubbing rate or time threshold and the non-expanded bar has a different value as identified in 5256-a and subsequently in 5256-b. As discussed above the intensity threshold criteria of contact is taught by Ikeda).

As to claim 26, Chaudhri in view of Ikeda and Lisseman teaches the electronic device of claim 14. Chaudhri in view of Ikeda and Lisseman, combined for at least the reasons discussed above further teaches wherein the one or more programs include instructions for providing a third tactile output that occurs in response to detecting that a current value of the slider has changed to a predefined reference value within the slider 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri with the teachings of Lisseman to provide a mechanism to of identifying an event or events based on tactile feedback. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lisseman of identifying gestures and associating the gestures with functions or events based on the intensity if the gesture and furthermore provide a tactile or a plurality of tactile feedback based on the intensity of the gesture (see ¶0006) with a reasonable expectation of success). The motivation to combine the teachings of Chaudhri with the teachings of Lisseman would be to improve the teachings of Chaudhri with respect to touch detection with a first mode of tactile feedback based on the initial touch and pressure intensity and a second tactile output based on movement and difference in pressure intensity during a slide operation on a user interface. Lisseman improves the adjustment of objects on a user interface as taught by Chaudhri by associating the said objects with tactile feedback to alert the user of an event.

Claims 2, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri in view of Lisseman as applied to claim 1, 15, and 14 above, and further in view of Tetsuo Ikeda (US 2011/0054837 A1, hereinafter Ikeda).

As to claim 2, Chaudhri in view of Lisseman teaches the non-transitory computer readable storage medium of claim 1. Chaudhri in view of Ikeda and Lisseman, combined for at least the reasons discussed above further teaches including instructions which, when executed by the electronic device, cause the electronic device to: 
after expanding the slider, detect a first decrease in the characteristic intensity of the contact on the touch-sensitive surface while the focus selector is at the slider, but the teachings of Ikeda can be relied upon for an explicit showing of this limitation (see  Fig. 7C; ¶0142-0144, showing the mechanism whereby with one press down or increase in intensity the area of interest is expanded and upon releasing one's finger from the display or reducing the intensity by lifting off one’s finger the user interface in the area of interest is maintained); 
in response to detecting the first decrease in the characteristic intensity of the contact, maintain display of the expanded portion of the slider, but the teachings of Ikeda can be relied upon for an explicit showing of this limitation (see Fig. 7C, ¶0142-0144, showing the mechanism whereby after one press and release, or after increasing the intensity the area is expanded and upon decreasing the intensity the area of interest is maintained at the expanded level); 
after detecting the first decrease in the characteristic intensity of the contact and while the expanded portion of the slider is displayed, detect a second increase in the characteristic intensity of the contact on the touch-sensitive surface while the focus selector is at the slider, but the teachings of Ikeda can be relied upon for an explicit showing of this limitation (see Fig. 7, ¶0141-0144, showing the mechanism whereby a press-down with a user's finger on the display causing an increase in intensity of the user interface at the point of contact which causes the press down area to be expanded as depicted between the leftmost frame and the middle frame of Fig. 8. Furthermore, the user lifts his/her finger and presses down again or invokes 2 press-downs successively, which is 2 press-downs in succession as depicted in the rightmost frame, the area of interest is further expanded); 
and, in response to detecting the second increase in the characteristic intensity of the contact, display a further expanded portion of the slider, but the teachings of Ikeda can be relied upon for an explicit showing of this limitation (see Fig. 7, ¶0141-0144, showing the mechanism whereby in response to the second press-down or a further increase in intensity on the display, the display at the point of contact is further expanded).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri in view of Lisseman with the teachings of Ikeda to obtain the mechanism of detecting changes in intensity of touch gestures over time that triggers an action(s). The increase in intensity of a touch gesture causes a change in the user display. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the Ikeda of dynamically expanding an area of interest on a user interface by changing the intensity of touch gestures (see ¶0007, 0008, and 0012) with a reasonable expectation of success). The motivation to combine the teachings of Chaudhri with the teachings of Ikeda would be to identify multiple gestures (press and release, long press and release) from the teachings of Ikeda to enhance the teachings of Chaudhri with respect to touch detection. Ikeda improves on the teachings of Chaudhri in view of Lisseman by teaching temporary expansion and contraction of areas of interest and thus improves the user feedback in adjusting objects on a user interface.

As to claim 16 (22), Chaudhri in view of Ikeda and Lisseman teaches the limitation of claim 15 (14). Although the combination teaches graphical user interface with sliders or scrollbars and the mechanism to expand the slider based on contact with pressure at a point on the slider, it does not appear to explicitly recite: 
after expanding the slider, detecting a first decrease in the characteristic intensity of the contact on the touch-sensitive surface while the focus selector is at the slider, but the teachings of Ikeda can be relied upon for an explicit showing of this limitation (see Fig, 7C, ¶0141-0143, showing the mechanism whereby after expanding the display through the first press down a user lift off as shown in from the left frame to the middle frame); 
in response to detecting the first decrease in the characteristic intensity of the contact, maintaining display of the expanded portion of the slider, but the teachings of Ikeda can be relied upon for an explicit showing of this limitation (see Fig. 7C, ¶0141-
after detecting the first decrease in the characteristic intensity of the contact and while the expanded portion of the slider is displayed, but the teachings of Ikeda can be relied upon for an explicit showing of this limitation (see Fig. 7C, ¶0141-0143, showing the mechanism whereby after the first press down and release, the expanded portion of the display is maintained as depicted in the middle frame of Fig. 7. Subsequently a second press down is detected), 
detecting a second increase in the characteristic intensity of the contact on the touch-sensitive surface while the focus selector is at the slider, but the teachings of Ikeda can be relied upon for an explicit showing of this limitation (see Fig. 7C, ¶0141-0143, showing the mechanism whereby after the first press down and release, the expanded portion of the display is maintained as depicted in the middle frame of Fig. 7. Subsequently a second press down is detected); 
and, in response to detecting the second increase in the characteristic intensity of the contact, displaying a further expanded portion of the slider, but the teachings of Ikeda can be relied upon for an explicit showing of this limitation (see Fig. 7C, ¶0141-0143, and in response to the second press down a further expansion of the display is detected).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri in view of Lisseman with the teachings of Ikeda to obtain the mechanism of detecting changes in intensity of touch gestures Ikeda of dynamically expanding an area of interest on a user interface by changing the intensity of touch gestures (see ¶0007, 0008, and 0012) with a reasonable expectation of success). The motivation to combine the teachings of Chaudhri in view of Lisseman with the teachings of Ikeda would be to identify multiple gestures (press and release, long press and release) from the teachings of Ikeda to enhance the teachings of Chaudhri with respect to touch detection. Ikeda improves on the teachings of Chaudhri in view of Lisseman by teaching temporary expansion and contraction of areas of interest.

Claims 8, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri in view of Lisseman as applied to claims 1, 15, and 14 above, and further in view of Scott Davis (US 2005/0091604 A1, hereinafter Davis).

As to claim 8 (18, 24), Chaudhri in view of Lisseman teaches the limitation of claim 1 (15, 14). Although the combination teaches graphical user interface with sliders or scrollbars and the mechanism to expand the slider based on contact with pressure at a point on the slider, it does not appear to explicitly recite: 
wherein a thumb control for the slider remains displayed under the focus selector when the expanded portion of the slider is displayed, but the teachings of Davis can be relied upon for an explicit showing of this limitation (see Fig. 3, ¶0049-0050, showing 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri in view of Lisseman with the teachings of Davis to obtain the mechanism of moving a slider and tracking the point of focus through the use of a thumb control identifier. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Davis of tracking a point of focus on a user interface (see ¶0009) with a reasonable expectation of success. The motivation to combine the teachings of Chaudhri in view of Ikeda and Lisseman with Davis would be to improve the visual point of focus when providing an expansion action when the teachings are combined. Davis improves on the teachings of Chaudhri in view of Ikeda and Lisseman in tracking a point of focus on a slider.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri in view of Lisseman as applied to claim 1 above, and further in view of Tomoaki Matsuki et al. (US 2014/0300569 A1, hereinafter Matsuki).

As to claim 28, Chaudhri in view of Lisseman teaches the non-transitory computer readable storage medium of claim 1. Chaudhri in view of Lisseman, combined  including instructions which, when executed by the electronic device, cause the electronic device to: 
while displaying the expanded portion of the slider and continuing to detect the contact on the touch-sensitive surface while the focus selector is at the slider (see Chaudhri; annotated Fig, 5F, above, ¶0180, showing the mechanism whereby while the slider is expanded and a slide to the right gesture is detected in the slider and in response to the movement), 
Although the combination teaches displaying the expanded portion of the slider and continuing to detect the contact on the touch-sensitive surface, they do not appear to explicitly recite: 
detect a first decrease in the characteristic intensity of the contact on the touch-sensitive surface, to below an intensity threshold corresponding to the first intensity criteria, [while the focus selector is at the slider], but the teachings of Matsuki can be relied upon for an explicit showing of this limitation (see annotated Fig 1(A), 1(B), and 1(C), below, ¶0046-0048, showing the mechanism whereby the user in Fig. 1(A) clicks on an area of the user interface with a certain intensity and the area of the touch gets expanded. Chaudhri, as discussed above teaches a focus selector and slider); 
and in response to detecting the first decrease in the characteristic intensity of the contact, maintain display of the expanded portion of the slider, but the teachings of Matsuki can be relied upon for an explicit showing of this limitation (see Figs. 1(A)-1(C), below¶0046-0048, showing the mechanism whereby the user may terminate the magnification of the image by releasing the intensity on the touch screen and may lift off the finger from the user interface thus decreasing the characteristic intensity of contact 

    PNG
    media_image5.png
    989
    914
    media_image5.png
    Greyscale

Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Chaudhri in view of Lisseman with the teachings of Matsuki to obtain the mechanism of detecting a decrease in intensity based on a threshold value on a selection portion of a user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Matsuki of determining a magnification 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CARL P LOBO/Examiner, Art Unit 2179             

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179